Citation Nr: 0519482	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board in February 2005.  
At that time the Board remanded the case to the RO via the 
Appeals Management Center (AMC) to afford the veteran a VA 
medical examination.  


FINDING OF FACT

The veteran's Hepatitis C is not shown during service or 
until many years after service, and it is not shown by 
competent medical evidence to be related to an incident of 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  In the present 
case, a substantially complete application for the issue on 
appeal was received in March 2001.  In a rating decision 
dated in May 2002, the issue of service connection for 
Hepatitis C was denied. Only after that rating action was 
promulgated did the AOJ, in July 2003 provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  Notice of the VCAA requirements were 
also included in the January 2003 Statement of the Case. 

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the court 
determined that, although notice was not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, as required by Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004), this deficiency was not 
prejudicial to the appellant because the Board remand and 
subsequent RO actions "essentially cured the error in the 
timing of notice."  Slip op. at  31-32.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in this case was harmless error.  While 
the notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Also concerning the veteran's claim, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the VCAA law and regulations.  The 
record in this case includes the veteran's service medical 
records, private medical records, and VA treatment records.  
Furthermore, the veteran has been afforded a VA medical 
examination along with a medical opinion regarding his 
Hepatitis C disability. With regard to providing assistance 
to the veteran it is also noted that he has been notified of 
the applicable laws and regulations which set forth the 
criteria for entitlement to service connection.  Specifically 
with respect to Hepatitis C, in the June 2002 VCAA letter the 
RO notified the veteran of the several risk factors the 
medical community considers for Hepatitis C infections, and 
the evidence necessary to substantiate such a claim.  In 
addition, the discussions in the rating decisions and 
Statements of the Cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Considering the foregoing, the Board 
therefore finds that the notice requirements of the VCAA and 
regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the VCAA law and regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Factual Background

The veteran's service medical records, including his service 
separation physical examination report, are negative for any 
complaints, findings, or treatment referable to Hepatitis C 
or a liver disorder.    

Post-service private clinical records from December 1991 show 
that the veteran was admitted to a private hospital for 
treatment of gastrointestinal bleeding.  It was reported that 
the veteran denied any prior history of blood transfusions, 
drug abuse or surgical procedures.  It was stated that the 
veteran had not drank alcohol for the past ten years.  During 
the veteran's hospital course he receive a blood transfusion. 
The diagnostic impression indicated that there was upper 
gastrointestinal bleeding with endoscopy findings consistent 
with esophageal varices, most likely source of bleeding.  It 
was indicated that they were probably dealing with cirrhosis 
of the liver, most likely postnecrotic or cryptogenic type 
cirrhosis.  Hepatitis markers for Hepatitis A, B, and C were 
all negative. 

Private clinical records in January 1992 confirmed 
cryptogenic cirrhosis, and indicated that the veteran was a 
candidate for a liver transplant.  It was also reported that 
episodes of gastrointestinal bleeding had required further 
blood transfusions.  Private clinical records in 1994 show 
continued treatment for cirrhosis of the liver. A January 
1994 private outpatient interview form shows that the veteran 
had a history of liver disease; that he reported hepatitis in 
the past; and that he was unsure of when it occurred.  
Private clinical records from 1997 show that the veteran 
received treatment for cirrhosis of the liver that was 
attributed to Hepatitis C.  

VA clinical records through June 2001 show that the veteran 
received treatment for cirrhosis of the liver secondary to 
Hepatitis C. In July 2001 it was reported that the veteran 
was admitted to a private hospital for mental confusion 
attributed to liver disease.  It was indicated that the 
veteran had chronic Hepatitis C and cirrhosis of the liver 
secondary to Hepatitis C.  Private hospitalization records 
dated in December 2001 show that the veteran was the 
recipient of a liver transplant.  Pathological studies 
revealed the native liver was end stage with cirrhosis and 
chronic Hepatitis C.   

A personal hearing was held at the RO in May 2003. The 
veteran testified that he had been informed that he had 
hepatitis C in 1992. He stated that he was not a drinker, 
that he did not use drugs, smoke cigarettes or chew tobacco.  
He stated that when he entered service at age 19 he was in 
perfect condition.  He testified that there were never any 
problems when he went to Vietnam, and that he donated blood 
while in service.  The veteran testified that prior to 
service he had not been hospitalized, and he was a normal 
healthy teenage person.  He stated that while in service he 
did not share a razor or toothbrush with anyone, and that he 
did not recall dressing a wound or helping a wounded or 
injured person.  He testified that he had his tattoos before 
service.  The veteran stated that he did not receive a blood 
transfusion before 1991, and his tattoos were done before 
service by a couple of buddies.  

A VA liver, gallbladder, and pancreas examination was 
performed in March 2005.  It was reported that the veteran's 
military and other records in the claims file were reviewed 
by the examiner.  The veteran had had service in the Republic 
of Vietnam, but he denied any I.V. drug use, risky sexual 
behavior, cocaine use or other recognized risk factors. The 
veteran denied heavy drinking and it was reported that he had 
been a non-drinker since 1983.  The veteran's medical history 
of illness in 1991 with a diagnosis of cryptogenic cirrhosis 
was reported as well as testing that was negative for 
Hepatitis A, B, and C at the time.  The physician also 
reported that the veteran had at least 10 blood transfusions 
since 1991; that he had been on a liver transplant list since 
1994; that medical records from 2001 had reported chronic 
Hepatitis C, but there were no positive tests available to 
review; and that the veteran had received a liver transplant 
in 2001.  The physician commented that the veteran had no 
risk factors other than multiple blood transfusions between 
1991 and 1994.                       
   
In the final diagnosis it was indicated that the veteran had 
cryptogenic cirrhosis of the liver with esophageal varices 
first documented and treated in 1991 resulting in complete 
liver deterioration and requiring liver transplant in 2001, 
significant risk factor of multiple blood transfusions 
between 1991 and 1994.  No other significant risk factors 
clearly identified. History of hepatitis C infection not 
confirmed by serology in medical records between 1991 and 
present.  A history of negative screening for Hepatitis C at 
time of initial illness in1991.  It was stated that a direct 
link between military service and patient's liver problems 
could not be accurately established.   


Analysis

The assertion made by and on the veteran's behalf is that he 
contracted Hepatitis C during his period of military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d). For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades. VBA 
letter 211B (98-110) November 30, 1998.

The evidentiary data of record reveals that the veteran's 
service medical records are absent for any complaints, 
findings, or treatment referable to Hepatitis C.  Further, 
the post-service medical data indicates that the first 
medical evidence of any liver related abnormality is in 1991, 
when treatment for the veteran's physical symptoms associated 
with esophageal varices was attributed to cirrhosis of the 
liver. It is important to note that at that time, in December 
1991, the medical evidence with specific laboratory testing, 
reportedly did not reveal markers for Hepatitis C or any 
other form of hepatitis for that matter.  It has been 
suggested that at that time Hepatitis C testing was not 
sophisticated.  It is noted thought that there is no medical 
evidence advanced to support such an assertion.  Further, 
clinical records from December 1991 and thereafter, show that 
the veteran received multiple blood transfusions, apparently 
as treatment for continued symptoms associated with 
esophageal varices.  It is important to note that it has been 
clinically recognized that blood transfusions before 1992 are 
risk factors for Hepatitis C, and that subsequent to 1994, it 
was reported that the veteran had cirrhosis of the liver that 
was attributed to Hepatitis C.  

As indicated certain risk factors are associated with 
Hepatitis C, and the veteran has been informed of these risk 
factors.  Through testimony the veteran has acknowledged that 
he was not exposed to risk factors during service such as 
sharing razors or toothbrushes, receiving tattoos, or even 
exposure to blood.  The veteran's service medical records are 
also absent for any evidence of risk factors associated with 
Hepatitis C.  In this regard it must be stated that there is 
no evidence, medical or otherwise that shows the veteran's 
hepatitis C was incurred during his period of military 
service.  A VA physician has opined that a significant risk 
factor in the veteran's case were the multiple blood 
transfusions between 1991 and 1994, and that a direct link 
between the veteran's military service and his liver problems 
could not be accurately established.  In this regard the 
claims file does not currently contain objective evidence of 
exposure in service of risk factors for Hepatitis C, or any 
competent evidence showing that Hepatitis C is related to the 
veteran's period of service.  There is no medical evidence in 
support of the veteran's claim

The Board is very sympathetic to the seriousness of the 
veteran's disability and the magnitude of his current 
situation.  It is to be noted that when all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  With respect to the evidence that is shown, the 
Board is compelled to conclude that the veteran's Hepatitis C 
is not shown during service or until many years after 
service, and it is not shown by competent medical evidence to 
be related to an incident of service.  

Based on the foregoing, the weight of the evidence is against 
the veteran's claim, and service connection for Hepatitis C 
is not warranted. 




ORDER

Service connection for Hepatitis C is denied.





	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


